Sharpstein, J.
The plaintiff brought an action against the defendant for false imprisonment. The complaint was demurred to on two grounds, one of which was, that it did not state facts sufficient to constitute a cause of action. The demurrer was overruled, and defendant filed his answer to the complaint. After-wards, defendant gave plaintiff notice of a motion for judgment in favor of defendant upon the pleadings, which was granted, and a judgment was entered in favor of defendant for his costs and disbursements. From that judgment plaintiff has appealed.
If the complaint stated facts sufficient to constitute a cause of action, the court undoubtedly erred in granting defendant’s motion for judgment upon the pleadings. *668The complaint states that upon a complaint made before defendant, a justice of the peace, charging plaintiff with refusing to return the sum of twenty dollars, alleged to have been overpaid said plaintiff by mistake by the El Cajon Vineyard Company, defendant issued a warrant of arrest, upon which plaintiff was arrested and brought before defendant, and required to and did plead to said charge, and after trial defendant rendered a judgment that plaintiff restore said amount of twenty dollars, or be committed to the county jail for twenty days, and that pursuant to said judgment defendant issued a commitment and placed it in the hands of an officer, who executed it by imprisoning plaintiff in the county jail for the period of three days. Copies of the judgment and the commitment are inserted in the complaint, which recites that defendant proceeded wholly upon a complaint which charged plaintiff with having wrongfully retained money overpaid to her by mistake. Defendant proceeded upon the charge as he might have done had it constituted a crime, which it clearly did not.
More than half a century ago, Spencer, C. J., speaking for the supreme court of the state of New York, said: “I consider it perfectly well settled, that to justify an inferior magistrate in committing a person, he must have jurisdiction, not pnly of the subject-matter of the complaint, but also of the person of the defendant.” (Bigelow v. Stearns, 19 Johns. 38; 10 Am. Dec. 189.)
“ If a magistrate acts beyond the limits of his jurisdiction, his proceedings are deemed to be coram non judice, and void; if he attempts to enforce any process founded on any judgment, sentence, or conviction in such case, he thereby becomes a trespasser.” (Piper v. Pearson, 2 Gray, 120; 61 Am. Dec. 438.)
“ It is true, that justices of the peace, while acting within the scope of their authority, as well as the judges of the higher courts, are not answerable in a private action for the erroneous exercise of the judicial functions with which they are invested by law. Such protection is essential to the honest and independent administra*669tion of justice. But; on the other hand, it would seem to be well settled that inferior tribunals, invested with special jurisdiction only, and persons clothed with limited authority, such as justices of the peace, must, at their peril, keep within their prescribed jurisdiction; and if they transcend the limits of their authority, they are answerable to any one whose rights are thereby invaded. And honesty of purpose in such a case, while it may mitigate damages, cannot justify a clear usurpation of power.” (Truesdell v. Combs, 33 Ohio St. 186.)
Numerous cases to the same effect might be cited, but it is unnecessary to cite them, so long as we are unadvised of any case in which the doctrine of the cases cited has ever been questioned.
In the case now before us, the complaint shows that no warrant could legally be issued upon the complaint made against the appellant, that she was not convicted or adjudged guilty of any crime. She was charged with the commission of an act which did not constitute a crime, and therefore the defendant never acquired any jurisdiction to proceed in the matter, and the judgment and commitment are void on their faces. These facts appearing in the complaint, coupled with the arrest and imprisonment of appellant, certainly constitute a cause of action, and the court erred in granting the motion for and entering judgment for the defendant upon the pleadings.
We have not overlooked the point made by appellant on the action of the court in granting the motion for judgment on the pleadings on the ground that the complaint did not state facts sufficient to constitute a cause of action, after having overruled a demurrer based on that ground. We think it nothing more serious than an irregularity, which it is better to avoid as far as practicable. All we desire to say on this point is, that we think the demurrer was properly overruled, and the motion for judgment on the pleadings improperly granted.
Judgment reversed and cause remanded, with direc*670tions to the court below to proceed and try the issues raised by the complaint and answer.
De Haven, J., and McFarland, J., concurred.
Hearing in Bank denied.